DETAILED ACTION
Response to Amendment

This office action is in response to amendment/reconsideration filed on 01/27/2022, the amendment/reconsideration has been considered. Claims 1, 10, 14, and 18 have been amended. Claims 1-20 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claims amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Pub. No.: US 2014/0240122 A1), hereinafter “Rob” in view of Volach et al (Pub. No.: US 2015/0120846 A1), hereinafter “Vol”.

As to claim 1. Rob discloses, a method performed by one or more computers (Rob, Abstract), the method comprising: 
generating, by the one or more computers, monitoring data indicating performance of a user over time (Rob, [0027], receiving activity data measured by an activity monitoring device), the monitoring data indicating actions that a user performed after being provided communications in different contexts (Rob, [0027], receiving activity data measured by an activity monitoring device; processing the activity data to determine an activity metric); 
evaluating, by the one or more computers, the monitoring data to determine relationships between (i)  the communications that were respectively provided to the user when the user was in the different contexts (Rob, [0093], when it is determined that the user is currently engaged in physical activity having an intensity level above a certain threshold, then the rendering of the notification is delayed until the intensity level of the physical activity is reduced to the threshold.); and
receiving, by the one or more computers and from a client device associated with the user, context data indicating a current context of the user (Rob, [0090] – [0092], real-time data received from the activity monitoring device is analyzed to determine a current state of activity of the user, and based on the determined state of activity.); 
customizing, by the one or more computers, communications to the user based on the context data for the user and the relationship between the communications to the user and performance of the user that were determined based on the monitoring data for the user. (Rob, [0090], The state of activity of the user can identify particular physical 
providing, by the one or more computers, the customized communications for output by the client device (Rob, [0090], In this manner, the notification is presented to the user during a time when the user is more likely to be able or willing to view it.).
Rob however is silent on disclosing explicitly, (ii) performance of the user after receiving the respective communications; 
Vol discloses a similar concept, (ii) performance of the user after receiving the respective communications (Vol, [0034], receiving a message while user is in different context e.g. cycling or running and if message is ignored the performance result will be null. Vol further discloses in [0036], Examples of active conditional interactions exerted indirectly to the message that pertain to a qualitative value include making an online purchase as a result of the message; making a purchase at a physical store using a credit card and getting the related information from the credit card company; Examples of active conditional interactions exerted indirectly to the message that pertain to a quantitative value include arrival of the device within a predefined radius of a geographical location, the coordinates of which are specified in the message.).
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Vol” into those of Rob to provide a system for surveying presence messages prior to widespread distribution-publishing are disclosed. The system includes a presentity module and surveying server, specifying a parameter for subsequent publishing and compiling a notification list of watchers for participation in a given survey. The system further 

Claims 14 and 18 are rejected for same rationale as applied to claim 1 above.

Claim 2, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Pub. No.: US 2014/0240122 A1), hereinafter “Rob and Vol” in view of Brust et al. (Pub. No.: US 2014/0156645 A1), hereinafter “Bru”.

As to claim 2. The combined system of Rob and Vol discloses the invention as in parent claim above. Rob and Vol however are silent on disclosing explicitly, wherein customizing the communications to the user comprises: selecting a type of content to be included within the customized communications; and 
selecting a type of user interaction to be specified by the customized communications.
Bru discloses a similar concept in the same field of endeavor, wherein customizing the communications to the user comprises: selecting a type of content to be included within the customized communications (Bru, [0050], the suggestion engine 102 may provide a supporter of the supporter network 104 with pre-formatted action content); and 
selecting a type of user interaction to be specified by the customized communications (Bru, [0069], communication preferences may be established not just for the type of communications, but also for the particular sender (because some clients may be more receptive to communications from particular people).


As to claims 15 and 19 are rejected for same rationale as applied to claim 2 above.

Claim 3-13 and 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Pub. No.: US 2014/0240122 A1), hereinafter “Rob and Vol” in view of Brust et al. (Pub. No.: US 2014/0156645 A1), hereinafter “Bru” and further in view of Ratiu et al. (Pub. No.: US 2017/0118159 A1), hereinafter “Rat”.

As to claim 3. The combined system of Rob, Vol and Bru discloses the invention as in parent claim above, including, a communication based on the context data for the user and the results of the evaluation (Bru, [0135]-[0136], various content message frequency based on decision tree logic and based on user evaluated activities).
Rob, Vol and Bru however are silent on disclosing explicitly, wherein customizing the communications to the user comprises adjusting a manner of communicating with the user by selecting, from among communications of multiple types (Rat, [0082], policy engine 322 may also retrieve historical notification information about a user's responses to past notifications (e.g., conversion rates or CTR for different notification/context/type/content/delivery patterns.).


As to claim 4. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein the monitoring data indicates levels of responsiveness of the user to one or more prior communications that were provided when the user was in one of the different contexts (Rat, [0082]).

As to claim 5. The combined system of Rob, Vol,, Bru and Rat discloses the invention as in parent claim above, including, wherein the performance of the user comprises physical activity performed by the user that is related to a fitness goal for the user (Bru, [0041], in a weight loss setting, this may include a series of tens, hundreds, or thousands of discrete diet and exercise actions that in combination will help the human user achieve a weight loss goal.).

As to claim 6. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein: 

the current context indicates that the user is not presently available to interact with the client device (Rob, [0089], user may indicate that the user is busy or occupied during a specific time period, and therefore it is not desirable to notify the user during the specific time period.); and 
customizing the communications to the user comprises selecting, from among communications of different types (Rat, [0048], FIG. 1B, notifications may be delivered by one or more communication media (e.g., SMS, MMS, e-mail, particular application, voice, newsfeed, flag) to one or more unique endpoints), a text message to provide for output by the client device (Rob, [0111], the user interface 806 may provide a text entry interface for the user 800 to enter text), wherein the text message comprises content that is predicted to encourage the user to improve adherence to the fitness goal (Bru, [0041], information service may provide intelligent decision making and reinforcement of certain content and content actions, to facilitate encouragement or motivation that increases the likelihood of change in human behavior to achieve the goal.).

As to claim 7. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein: 
evaluating the monitoring data comprises determining that the actions performed by the user indicate that the user has not adhered to the fitness goal (Rob, [0102], The 
the current context indicates that the user is presently available to interact with the client device (Rob, [0045], information relevant to discrete activities, such as present or scheduled locations of the client 106, and time to accomplish activities; information relevant to the goal, such as time to achieve the goal, difficulty of achieving the goal; and like information for conditions relevant to the human user.); and 
customizing the communications to the user comprises selecting, from among communications of different types (Rat, [0048], FIG. 1B, notifications may be delivered by one or more communication media (e.g., SMS, MMS, e-mail, particular application, voice, newsfeed, flag) to one or more unique endpoints), a video message to provide for output by the client device, wherein the video message comprises content that is predicted to encourage the user to improve adherence to the fitness goal (Bru, [0124], The professional user may also utilize the information system 100 to provide communications over a variety of mediums, enabling the professional user to chat, send images, send videos, monitor the member, and provide suggestions (including through multimedia, URLs, timing components, and the like))..

As to claim 8. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein the performance of the user comprises following a treatment plan for the user (Bru, [0148], menus to select offerings from professional users that may be purchased or subscribed to by the client. The treatment from the professionals may be selected based on a particular topic such as weight loss, depression, diabetes, smoking cessation, or other expertise.).

As to claim 9. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein the performance of the user comprises the user taking one or more actions separate from interaction with the client device of the user (Rob, fig.11, [0137-0138], various activity is recorded via device while user performing his leisure to day to day activities e.g. walking or sleeping, dog walking, playing various games etc.).

As to claim 10. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein the evaluating the monitoring data comprises: 
identifying actions that were performed by the user after one or more previous communications to the user (Rob, [0103], relating to notifications generated in response to detected changes in activity data/metrics, the content of such notifications can include or be based upon the data which defines the change in the activity data/metrics.); 
identifying contexts of the user when the previous communications were provided (Rob, [0103], relating to notifications generated in response to detected changes in activity data/metrics, the content of such notifications can include or be based upon the data which defines the change in the activity data/metrics. These accomplishment messages generated based on the prior recorded activities); and 
determining relationships between the identified actions that were performed by the user after the one or more previous communications and the identified contexts of the user when the previous communications were provided (Rob, [0103], the content of 

As to claim 11. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein providing the customized communications for output by the client device comprises: 
determining a time to provide the customized communications for output (Bru, [0040], Relevant content may be provided in a push or pull manner, on schedule or in response to determined conditions, and manually or automatically from the information system, [0050], such as by forwarding and customizing a text message, an email message, a social network message, and the like.); and 
providing the customized communications for output by the client device at the determined time (Bru, [0178]).

As to claim 12. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein: 
the performance of the user over time corresponds to a performance category for which performance is tracked for the user (Bru, [0108], Device/Tracking Information 424. This may include information collected from medical, exercise, or tracking devices, which provides data that that can be useful for monitoring or coaching purposes.); and 
the monitoring data is evaluated based on determining whether the actions that the user performed after being provided communications in different contexts includes one or more actions that are related to the performance category (Rob, [0118]).

As to claim 13. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein evaluating the monitoring data comprises: 
obtaining historical context data indicating a prior context of the user (Bru, [0118], second goal is set based on the first goal’s completion); 
identifying prior actions of the user with respect to the performance category when the user was determined to be in the prior context (Bru, [0118], if the amount of weight that can be lost in a healthy manner in a given timeframe (such as a maximum of 5 kilograms per week) exceeds the "healthy" rate, the client 106 may be prompted to either push back the end-date or reduce the amount of weight to be lost.); 
determining a prior performance of the user with respect to the performance category (Bru, [0126], One example hardware device is an exercise tracking device 612 configured to track daily activity (e.g., tracking a client user's walk using an accelerometer, pedometer, GPS, and the like).; 
determining that the prior context corresponds to the current context (Bru, [0118], if the amount of weight that can be lost in a healthy manner in a given timeframe (such as a maximum of 5 kilograms per week) exceeds the "healthy" rate, the client 106 may be prompted to either push back the end-date or reduce the amount of weight to be lost.); and 
determining performance of the user with respect to the performance category when the user is in the current context based on the prior performance of the user and that the prior context corresponding to the current context (Bru, [0118], if the amount of weight that can be lost in a healthy manner in a given timeframe (such as a maximum of 5 kilograms per week) exceeds the "healthy" rate, the client 106 may be prompted to 

As to claim 17 is rejected for same rationale as applied to claim 7 above.

As to claim 20 is rejected for same rationale as applied to claim 3 above.

As to claim 16. The combined system of Rob, Vol, Bru and Rat discloses the invention as in parent claim above, including, wherein the performance of the user over time indicates actions performed by the user corresponding to a fitness goal specified by a healthcare program (Bru, [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (Pub. No.: US 2013/0145024 A1) is one of the most pertinent art which was considered because Cao discloses, an approach is provided for initiating a device action in response to determining context information associated with a device, a user of the device, or a combination thereof.
Blahnik et al. US 20160261528 A1, is another one of the most pertinent art in the same field of endeavor and discloses, a systems, methods, and computer-readable medium are provided for providing dynamic rule-based messages. For example, a user device may identify physical activity information. Based at least in part on the activity information, the device may determine whether a physical activity goal has been reached. The device may determine .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tauqir Hussain/Primary Examiner, Art Unit 2446